NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            10-NOV-2021
                                            08:20 AM
                                            Dkt. 47 ORD
                        NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

              STATE OF HAWAI#I, Plaintiff-Appellee, v.
         CHRIS ANNO, JR., also known as Chris Junior Anno,
                        Defendant-Appellant


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CR. NO. 1CPC-XX-XXXXXXX)


       ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
  (By:   Leonard, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of the Stipulation for Dismissal of
Appeal, filed November 4, 2021, by Defendant-Appellant Chris
Anno, Jr. (Anno), the papers in support, and the record, it
appears that the parties stipulate to dismiss this docketed
appeal, under Hawai#i Rules of Appellate Procedure (HRAP)
Rule 42(b) and (c), and attached to the stipulation is Anno's
declaration showing he understands the consequences of voluntary
dismissal, consistent with HRAP Rule 42(c).
           Therefore, IT IS HEREBY ORDERED that the Stipulation
for Dismissal of Appeal is approved and the appeal is dismissed.
           IT IS FURTHER ORDERED that all pending motions are
dismissed.
           DATED: Honolulu, Hawai#i, November 10, 2021.

                                    /s/ Katherine G. Leonard
                                    Presiding Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge